UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1978


AHMED ELDIB, D.D.S.,

                Plaintiff – Appellant,

          v.

BASS PRO OUTDOOR WORLD,       L.L.C.,    d/b/a    Bass   Pro   Shops
Outdoor World; JOHN DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:15-cv-00118-JAG)


Submitted:   April 26, 2016                      Decided:   July 18, 2016


Before WYNN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin P. Shea, KEVIN P. SHEA, Hampton, Virginia, for Appellant.
James W. Walker, J. Brandon Sieg, VANDEVENTER BLACK, LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dr. Ahmed Eldib appeals the district court’s order granting

Bass Pro Outdoor World, LLC’s (“Bass Pro”) motion to dismiss his

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

Eldib    argues     that   the     facts        alleged     in   his     complaint        were

sufficient for a jury to conclude that Bass Pro’s behavior was

extreme and outrageous, and that Eldib suffered severe emotional

distress.          “Because     the     district        court    dismissed         [Eldib’s]

claims     under    Federal      Rule      of       Civil   Procedure        12(b)(6)       for

failure to state a claim, we review legal issues de novo and

treat the facts alleged in the complaint as true.”                                Nemphos v.

Nestle Waters N. Am., Inc., 775 F.3d 616, 617 (4th Cir. 2015).

      In    Virginia,      to      establish           liability       for        intentional

infliction     of     emotional       distress,         a     plaintiff       must     prove:

“(1) the     wrongdoer’s        conduct          was    intentional          or     reckless;

(2) the conduct was outrageous and intolerable; (3) there was a

causal     connection      between         the      wrongdoer’s        conduct      and     the

emotional distress; and (4) the emotional distress was severe.”

Harris v. Kreutzer, 624 S.E.2d 24, 33 (Va. 2006).                                 To satisfy

the   second   element,       it      is    not      enough     that    the       conduct    is

“[i]nsensitive and demeaning”; rather, the conduct must be “so

outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as



                                                2
atrocious, and utterly intolerable in a civilized community.”

Id. (quoting Russo v. White, 400 S.E.2d 160, 162 (Va. 1991)).

     Viewing the facts in the light most favorable to Eldib, he

encountered      unhelpful,         perhaps      incompetent,               employees    who

persisted in their incorrect belief that they were unable to

sell assault rifles to non-citizens.                 This conduct does not rise

above   the    level       of     “mere     insults,           indignities,       threats,

annoyances,      petty          oppressions,         or        other        trivialities,”

Gaiters v.    Lynn,       831    F.2d    51,    53   (4th       Cir.    1987)     (quoting

Restatement (Second) of Torts § 46, cmt. d (1965)), and is less

“outrageous” than the behavior exhibited by the defendant in

Kreutzer, 624 S.E.2d at 33-34.                  Furthermore, the comments were

not “manifestly disparaging or demeaning” of Eldib’s ethnicity

or national origin.              Gaiters, 831 F.2d at 54.                     Under these

circumstances,       the    district       court     correctly         determined       that

Eldib   failed       to    allege       sufficient         facts       to     satisfy    the

“outrageous      and       intolerable”          requirement           of      intentional

infliction of emotional distress.               Kreutzer, 624 S.E.2d at 33.

     Accordingly, we affirm the district court’s judgment.                                We

dispense     with    oral       argument       because         the    facts     and     legal

contentions    are     adequately       presented         in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED

                                            3